Order filed August 18, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00557-CV
                                   ____________

     IN THE MATTER OF THE MARRIAGE OF LANCE BOWE AND
                        SAMANTHA PERRY


                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2005-12087A

                                    ORDER

      The notice of appeal in this case was filed July 13, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5. Therefore, the court issues the following order.

      Appellant Lance Bowe is ordered to pay the filing fee in the amount of
$205.00 to the clerk of this court on or before August 29, 2016. See Tex. R. App. P.
5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.

                                   PER CURIAM